Citation Nr: 1204666	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right arm condition, to include as secondary to service-connected pituitary microadenoma disability and service-connected residuals of right foot injury with reflex sympathetic dystrophy (RSD).

2.  Entitlement to service connection for right hand and wrist condition, to include as secondary to service-connected pituitary microadenoma disability and service-connected residuals of right foot injury with RSD.

3.  Entitlement to service connection for bilateral elbow condition, to include as secondary to service-connected pituitary microadenoma disability and service-connected residuals of right foot injury with RSD.

4.  Entitlement to service connection for left knee condition, to include as secondary to service-connected pituitary microadenoma disability and service-connected residuals of right foot injury with RSD.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the above-referenced claims.  

In April 2008, the Veteran testified before the undersigned Veterans Law Judge during a videoconference held at the RO.  A transcript of the hearing has been associated with the claims file.

In March 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an August 2010 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


In an August 2010 rating decision, the RO granted a then-pending claims for service connection for right knee, right ankle, and left ankle disorders, all secondary to service-connected residuals of right foot injury with RSD.  Hence these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The evidence of record shows that the Veteran's current right arm, right hand and wrist, bilateral elbows, and left knee disorders are etiologically related to her service-connected right foot disability, with RSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

2.  The criteria for service connection for a right wrist and hand disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

3.  The criteria for service connection for a bilateral elbow disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

4.  The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claims of service connection for right arm, right wrist, bilateral elbows, bilateral knees, and bilateral ankles disorders.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a);  Allen v. Brown, 7 Vet. App. 439 (1995).

After determining that all relevant evidence has been obtained, the Board must then assess the credibility and probative value of proffered evidence of record as a whole.  See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Factual Background and Analysis

The Veteran essentially claims that she has right arm, right hand and wrist, bilateral elbow, and left knee disorders that are related to her service-connected pituitary microadenoma and right foot injury with RSD disabilities.  She asserts that she experiences swelling and pain in the identified areas and joints and that she believes her RSD has spread to these locations.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that service connection is warranted for the claimed disorders.  Accordingly, the appeal is granted.

As an initial matter, the claims file reflects that the Veteran was granted service connection for residuals of a right foot injury with RSD by way of an August 2002 rating decision.  

The Veteran underwent a VA joints examination in December 2005, at which time she reported having pain and swelling in multiple joints since 1996.  Specifically, she reportedly had swelling in her bilateral knees, ankles, forearms, elbows, and hands, as well as her right axilla, right shoulder, and neck.  She stated that her symptoms were essentially constant, with intermittent exacerbations.  The Veteran underwent a physical examination, after which she was assessed with having multiple tender areas on her upper and lower extremities, some associated with localized swelling.  However, the examiner was unable to render a specific diagnosis associated with her symptomatology.

VA medical records document the treatment and assessment of the Veteran's reported symptomatology related to the claimed disorders.  Overall, VA records dated from February 2002 to May 2008 document her reports of intermittent and/or constant pain and swelling in multiple joints in her bilateral lower and upper extremities.  In November 2004 and July 2005, the Veteran experienced episodes of joint and tendon swelling in her bilateral ankles, right axilla, right elbow, and right wrist.  Subsequent records show that she experienced pain and swelling in multiple joints and that she was diagnosed with arthralgias, not otherwise specified in February 2006.  These records show that although she underwent extensive diagnostic evaluations, the definitive etiology of her condition was not identified.  In treatment records dated in February 2006 and March 2007, however, the Veteran's VA physicians indicated that her symptomatology may be attributable to diffuse RSD/complex regional pain syndrome (CRPS).

In VA treatment records dated in September 2007 and December 2007, the Veteran's VA treating physician essentially related her orthopedic symptomatology to her RSD.  The September 2007 treatment record documents the physician's belief that the Veteran's leg and arm symptomatology were more likely caused by her RSD, since other etiologies had been ruled out and RSD was known to spread.  
The same VA physician reiterated his belief in a December 2007 VA treatment record.  He expressed his belief that the nature of the Veteran's pain and swelling was consistent with the diffuse spread of her RSD from her in-service right foot injury.  The physician also stated that the periodic swelling in the Veteran's extremities had been documented on film and was not related to her previous pregnancy.  Instead, he essentially stated that her symptomatology was most likely secondary to her complex regional pain syndrome, which he stated was known to spread.  He further stated that other etiologies for the Veteran's symptoms seemed much less likely, as extensive diagnostic examinations had not produced another diagnosis.

In a subsequent May 2008 VA treatment record, the Veteran's VA treating physician  stated that he continued to believe that the Veteran suffered from CRPS in multiple extremities, including her knees, ankles, hand and elbows.

In September 2011, the Board requested a Veterans Health Administration (VHA) medical opinion to resolve the question of whether the Veteran's claimed right arm, right wrist, bilateral elbows, and left knee symptomatology was related to any of her service-connected disabilities.  In an October 2011 response, a VA neurologist indicated that he reviewed the claims file for the purpose of rendering the requested opinion, and noted the Veteran's medical history described above.  Specifically, he noted the Veteran's history of a right foot injury with RSD since 1995, her subsequent reports of diffuse pain and swelling in multiple joints, and her extensive diagnostic evaluations, which were essentially negative for an etiology for her symptoms.  The neurologist explained that CRPS was formally known as RSD and that it was primarily confirmed by clinical testing, although radiographic and neurophysiologic testing could help confirm the condition.  He explained that the disorder was initiated by trauma to a nerve, neural plexus, or soft tissue, and that the clinical presentation of the disorder could be highly variable.  Based on his review of the medical evidence and scientific literature, the neurologist essentially opined that it is as least as likely as not that the Veteran's RSD of the right foot is related to her current conditions affecting her multiple joints.  He highlighted that this was based on the medical evidence documenting the onset of her swelling in her multiple joints in 1996 and the fact that further evaluation did not demonstrate any other associated etiology, such as inflammatory arthropathy, related to her condition.  The neurologist cited several scientific journal articles that he stated supported his findings.  He ultimately concluded that based on the Veteran's noted right foot injury in 1995, the noted onset of swelling and pain in the claimed joints in 1996, the subsequent determination that no other condition was causally related to her symptoms and the relationship to her service-connected RSD, it is at least as likely as not that the Veteran's current right arm, right hand and wrist, bilateral elbows, and left knee disorders are related to her military service.

The analysis may be stated briefly.  Based on the foregoing, the Board finds that service connection is warranted for the claimed right arm, right hand and wrist, bilateral elbows, and left knee disorders.  In reaching this determination, the Board has considered the Veteran's contentions that she experiences right arm, right hand and wrist, bilateral elbows, and left knee symptomatology that is related to her service-connected right foot with RSD disability.  Although the Veteran is not competent to provide an opinion as to the etiology of her claimed disorders, she is competent to report her current symptomatology and when her symptoms began.  Barr v. Nicholson, 21 Vet. App. 3030 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Veteran has consistently reported that the claimed right arm, right hand and wrist, bilateral elbows, and left knee disorders began subsequent to her in-service right foot injury and development of RSD.  The Board finds the Veteran's testimony to be credible as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson, 581 F.3d at 1316.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ( "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Thus, the Board finds competent and credible the lay evidence as set forth above as to the onset and symptoms associated with the Veteran's claimed right arm, right hand and wrist, bilateral elbows, and left knee disorders.  The Board also finds that the Veteran's VA treating physician's September 2007 and December 2007 opinions and the September 2011 VHA neurologist's opinion relating the claimed disorders to her service-connected right foot RSD to be probative.  These opinions are considered probative as they are definitive and based upon a review of the Veteran's medical history and/or a clinical evaluation of the Veteran.  Accordingly, these opinion are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In light of the foregoing and the Federal Circuit's decision in Davidson, the Board finds that service connection is warranted for the claimed right arm, right hand and wrist, bilateral elbows, and left knee disorders.  Accordingly, the claims will be granted on the basis of the application of the benefit of the doubt in the Veteran's favor.


ORDER

Service connection for a right arm disorder is granted, subject to the laws and regulations governing monetary awards.  

Service connection for a right hand and wrist disorder is granted, subject to the laws and regulations governing monetary awards.  

Service connection for a bilateral elbow disorder is granted, subject to the laws and regulations governing monetary awards.  

Service connection for a left knee disorder is granted, subject to the laws and regulations governing monetary awards.

  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


